Title: From George Washington to Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly Grasse, 17 September 1781
From: Washington, George
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly


                  
                      17 September 1781
                  
                  Questions proposed by General Washington to and Count De Grasse’s Answers to them.
                  The noble and generous Support which is given to this Country, by His Most Christian Majesty does as it ought, fill the heart of every American with gratitude & Love;  The zeal and alacrity with which His officers strive to carry His Royal intentions into execution, merit our highest admiration & applause, a recent instance is now before us;  But the distressed and unfortunate circumstances of these United States, and the dispersed situation of their Troops, are such, as do not admit their Military operations to be carried on with that celerity which could be wished, nor place them on that advantageous ground, from which they may reap all that benefit from this generous Aid, that in other circumstances they might expect to receive.
                  The measures which are now pursuing, are big with great events;  the Peace and Independence of this Country, and the general tranquility of Europe will, it is more than probable, result from our Compleat success,  disgrace to ourselves, Triumph to the Enemy, and probable Ruin to the American Cause, will follow our disappointment,  The first is certain, if the powerful Fleet, now in Chesapeak Bay or such part of it as will be competent to the purpose, can remain to the close of a regular operation, which, from various unforeseen causes, may be protracted beyond our present expectation,  The second is much to be apprehended, if from the Fear of loosing the Aid of the Fleet, the operations by Land are precipitated faster than a necessary prudence & regard to the lives of Men, will warrant—the first may be slow, but sure, the second must be bloody & precarious.
                  Under this state of matters, General Washington begs, that the Count De Grasse will have the goodness to give him a Resolution of the following Questions—Viz. 1st Is your Excellency restricted to any certain time for the continuance of the Fleet upon this Coast? If any time is fixed, beyond which your Orders will not warrant your stay in this Bay, or if the pursuit of any other object should more attract your attention, be pleased to name the day to which your departure is determined?
                  1st  The instructions of Count De Grasse fix his departure to the 15th of October, and some engagements
  which he has made for other operations, will oblige him
  to be punctual; But having already taken much upon
  himself, he will also engage to stay the end of October.
2d  If your Excellency should find yourself under a necessity to return the Troops under the Command of the Marquis de St Simon, to the West Indies, (however to be lamented such circumstance must be) may I not be assured, that a detachment of the Fleet may be employed as a Convoy to those Troops, and that the Main Fleet may remain in the Bay to form a sufficient cover to our operations against the Enemy, to prevent their receiving supplies by water, and to protect us from any attempt from the British to give relief to Lord Cornwallis and raise our Seige, and this Fleet to remain untill the close of our operations?
                   2d  The Troops, under the orders of the Marquis de St
  Simon, have a particular destination, and I am not
  altogether at Liberty to dispose of them; But as my
  Vessels will not depart before the 1st of November, you
  may count upon those Troops to that period, for the
  Reduction of York. 3rd  Will it, in your Excellency’s opinion, be practicable to force, with your Ships, the passage of the York River, so as to get above the Enemy? This measure, if effected, will be attended with almost infinite advantages, not only, as it will secure our communication on both sides the River, which otherwise must be very lengthy and tedious, but will give us the Navigation of the River, and enable us to draw the supplies of the Country throughout its whole extent, and will also form the compleat investiture of the Enemy’s Posts?
                  3rd  The thing is not impossible with a good Wind
  and favourable Tide;  But I do not find that operation
  very useful.  Our communication can be established, and
  our provisions drawn from the East side of York River
  without resquing the Men & Vessells in their passage
  between the Batteries;  But I suspend my definitive
  answer untill I can reconoitre the local situation and
  force of the Enemy; I shall certainly do every thing in
  my power.4th  So long as the Enemy possesses both sides of the River, it will be necessary to keep up our force on both sides, to aid our efforts in the operation, will it be in your Excellency’s power to spare us any number of Men from on Board the Fleet, to continue so long as this measure is necessary?  if any, what number?4th  I have offered, and I again offer 1800 or 2000
  Men from my Ships;  But I wish that these Troops may not
  be employed but in a Coup De Main. 5th  If in the prosecution of our operations, our prospects of success should wear a favorable Aspect, I shall be glad to be decided, whether your Excellency will be able to detach some suitable Vessels from your Fleet, sufficient to block in the British Troops at Wilmington, and to possess the Harbour of Charlestown?
                  5th  The form of my Vessels do not admit of the e  nterprise. 6th If our operations should be of such a nature as to require it, will your Excellency be able to lend us some heavy Cannon and other Artillery, powder also, and in what number and quantity?
                  6th  I can give some Cannon and powder.  The two Combats which I have had, admit of my sparing but a
  small quantity of the latter.
                  
                     Go: WashingtonLe Comte de Grasse
                  
               